 
 
Exhibit 10.1
 
Via email
December 15, 2017
 
Thomas C. Varvaro
 
 
 
RE:            
Transition and Separation Agreement
 
Dear Tom,
 
This letter sets forth the terms and conditions of our agreement (“Agreement”)
regarding the separation of your employment with ChromaDex Corporation and its
subsidiaries, including Chromadex, Inc. (collectively, the “Company”), and the
transition services you will provide. This Agreement will become effective on
the Effective Date as defined in Section 10 herein. Capitalized terms that are
used in this Agreement, but not defined herein, shall have the meanings ascribed
to them in the Amended and Restated Employment Agreement between you and the
Company, dated April 10, 2010 (the “Employment Agreement”).
 
You and the Company hereby agree as follows:
 
1.           Separation. You resign your employment with the Company effective
January 19, 2018 (the “Separation Date”) and the Company accepts your
resignation on such date. You agree that (i) you have used vacation days/paid
time off for every business day from November 28, 2017 through and on the date
hereof, and (ii) you will continue to use vacation days/paid time off for every
business day from the date hereof through the Separation Date, such that you
will have no accrued vacation days/paid time off immediately following the
Separation Date.
 
2.           Transition Period and Post-employment Consulting. You will continue
to serve through the Separation Date in your current capacity of Senior Vice
President, Finance reporting to the Company’s Chief Financial Officer (“CFO”)
with your primary responsibility being to execute such transitional projects and
services as assigned by the CFO (the “Transition Period”). During the Transition
Period, you shall continue to be paid your current base salary and you shall
remain enrolled in such of the Company’s benefits plans as you are currently
enrolled. Immediately following the Transition Period, for a period of three
months, you agree to consult with and provide information to and/or answer
inquiries from the Company with respect to issues relevant to the Company’s
financial operations, accounting, and financial reporting for up to three days
per month, and up to a maximum of 24 hours per month, upon the Company’s
specific request at such times that do not unreasonably interfere with your
employment with a new employer. The Company agrees to instruct its executive
officers and the members of its Board of Directors not to provide you any
material non-public information regarding the Company or any of its subsidiaries
during the period following the Transition Period absent your prior written
consent.
 
 

 
 
3.           Separation Benefits. In accordance with section 7(e) of the
Employment Agreement, which is hereby amended to specify the timing for when you
must execute the waiver and release of claims contained herein, in exchange for
your covenants and releases herein, provided that you sign this Agreement not
later than 21 days after it is delivered to you and this Agreement becomes
effective as specified in Section 10 below, and provided that you sign the
“Closing Release” attached hereto as Exhibit A on the Separation Date or within
21 days thereafter and permit it to become effective as specified therein, the
Company will provide you with the following separation benefits.
 
(a)           Base Salary Continuation. The Company will provide you with
continuation of your current base salary for a period of twenty-four (24) months
(the “Base Salary Payments”). In accordance with section 9(i) of the Employment
Agreement, the Base Salary Payments, less required payroll deductions and tax
withholdings, will commence on the first payroll pay date following the
six-month anniversary of the Separation Date, and shall be paid in accordance
with the Company’s payroll schedule then in effect. The first installment of the
Base Salary Payments shall be a “catch up” payment to include the total amount
that you would have received through such date if the Base Salary Payments had
instead commenced on the first payroll pay date following the Separation Date.
 
(b)           Benefit Coverage. Provided that you timely elect COBRA medical
and/or dental insurance continuation coverage, the Company will pay one hundred
percent of the premium cost of such coverage for a period of twenty-four (24)
months following the Separation Date, or until such time as you are no longer
eligible for COBRA continuation coverage, whichever comes first. Notwithstanding
the foregoing, if at any time the Company determines, in its sole discretion,
that its payment of COBRA premiums on your behalf would result in a violation of
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then in lieu of paying COBRA premiums on your behalf, the Company
will pay you a fully taxable cash payment equal to the COBRA premium for that
month, subject to applicable tax withholding (such amount, the “Special
Severance Payment”), such Special Severance Payment to be made without regard to
your payment of COBRA premiums. Additionally, for a period of twenty-four months
following the Separation Date, the Company will provide you with or reimburse
you for the cost of premiums for long-term disability and life insurance
coverage consistent in value/benefits with the Company plans in which you are
currently enrolled; provided that (i) such insurance reimbursements will
commence on the first payroll date following the six-month anniversary of the
Separation Date, and (ii) the first installment of such insurance reimbursement
shall be a “catch up” payment to include the total amount that you would have
received through such date if such insurance reimbursements had instead
commenced on the first payroll pay date following the Separation Date.
 
(c)           Bonus. The Company will pay you an amount equal to the Maximum
Annual Bonus for which you would have otherwise been eligible pursuant to the
Employment Agreement had you remained in the employ of the Company through the
point in time that would be necessary for you to be paid the full bonus with
respect to employment during all of calendar year 2017 (the “2017 Bonus”). The
2017 Bonus will be paid not later than the Company’s first regularly scheduled
payroll date following the six-month anniversary of the Separation Date.
 
 
 

 
 
(d)           Vesting of Stock. Any unvested portions of Company stock awards
which are then outstanding and held by you shall, on the Effective Date of the
Closing Release, accelerate and be immediately exercisable.
 
(e)           Vesting of Stock Options. All unvested options to purchase the
common stock of the Company held by you shall vest as of the Effective Date of
the Closing Release.
 
(f)           Tax Withholding. All compensation described in this Section 3 will
be subject to the Company’s collection of all applicable federal, state and
local income and employment withholding taxes. The Company will withhold shares
subject to outstanding restricted stock awards that become vested on the
Effective Date of the Closing Release in order to satisfy its income and
employment tax withholding requirements with respect to such stock awards. The
Company makes no representation regarding the federal or state tax consequences
of the compensation described in this Section 3. You understand and agree that
the Company shall not be responsible for any tax liabilities, interest or
penalties under state or federal law with respect to the compensation described
in this Section 3. You will indemnify and hold the Company harmless as to any
tax liabilities relating to or arising from your failure to properly report or
pay taxes on the compensation described in this Section 3. You understand and
agree that you will be responsible for the payment of any and all applicable
state and federal taxes with respect to the compensation described in this
Section 3 and shall indemnify and hold harmless the Company with respect to the
payment of any and all such taxes. Regardless of the determination by any taxing
authority as to the characterization of the payment, this Agreement shall not be
invalidated as a result thereof since the Company and its attorneys are not
guaranteeing or warranting any ultimate tax treatment of the sum paid.
 
(g)         Final Expense Report. You will have thirty (30) days from the
Separation Date to submit a final expense report for business expenses incurred
through the Separation Date, in such form as required by the Company’s standard
practices and procedures. Reimbursement for any such approved expenses will be
made to you within thirty (30) days after receipt of the expense report.
 
4.           Other Compensation and Benefits. Except as expressly provided
herein, you acknowledge and agree that you are not entitled to and will not
receive any additional compensation, wages, reimbursement, severance, or
benefits from the Company.
 
5.           Company Property.  You represent and confirm that no later than the
Separation Date you will return to the Company all Company documents (and all
copies thereof) and other property of the Company in your possession or control,
including, but not limited to, computer security access, files, business plans,
notes, financial information, financial information, data, computer-recorded
information, tangible property, including entry cards, keys and any other
materials of any nature pertaining to your work with the Company, and any
documents or data of any description (or any reproduction of any documents or
data) containing or pertaining to any proprietary or confidential material of
the Company; provided that i) you shall be permitted to retain copies of
documents relating to the terms and conditions of your employment with the
Company (for example, copies of Stock Option Agreements); ii) you shall be
permitted to keep and use the Company-issued laptop and mobile phone during the
period you provide post-employment consulting service to the Company; and iii)
during the period you provide post-employment consulting service to the Company
you shall be permitted by the Company to maintain and refer to certain
compliance file materials until such time as the Company otherwise directs,
provided that you shall not reproduce, copy, transmit, create back-ups,
disclose, share, or use such material for any purpose other than as instructed
by the Company in connection with consulting services requested by the Company. 
You must comply with this Section 5 in order to receive the benefits specified
in section 3 hereof.   After the period during which you provide post-employment
consulting service to the Company, you may retain the Company-issued laptop, but
only after all Company information has been deleted from such laptop.
 
 
 

 
 
6.           Confidentiality Obligations. You acknowledge the Employee
Confidential Information and Invention Assignment Agreement between yourself and
the Company dated of even date herewith (the “NDA”) attached hereto as Exhibit
B. You represent that you have complied with and will continue to comply with
the terms of the NDA, and you acknowledge that such representation is a material
inducement to the Company to enter into this Agreement.
 
7.           Non-Disparagement; Inquiries. You shall not make any disparaging
comments or statements about the Company, its services, its products, its work,
the members of its Board of Directors, or executive management. The Company will
follow its standard neutral reference policy in response to any inquiries
regarding you from prospective employers, i.e., only dates of employment and
position(s) held will be disclosed.  The Company’s executive officers and
members of the Company’s Board of Directors, while employed by the Company or
serving on the Company’s Board of Directors, as applicable, will not make any
disparaging comments or statements about you or your work with the Company.
Notwithstanding anything to the contrary contained herein if either you, the
Company’s executive officers or members of the Company’s Board of Directors are
required to provide testimony in any administrative or litigation proceeding,
the providing of truthful testimony shall not be deemed to constitute a breach
of this Section 7.
 
8.          Injunctive Relief. The parties agree that any remedy at law will be
inadequate for any breach by you or the Company of the covenants under Sections
5, 6, and 7 of this Agreement and that each Party shall be entitled to an
injunction both preliminary and final, and any other appropriate equitable
relief to enforce his or its rights set forth in these Sections. Such remedies
shall be cumulative and non-exclusive, being in addition to any and all other
remedies either Party may have.
 
9.           Release of Claims.
 
(a)         General Release. In exchange for the consideration provided to you
under this Agreement to which you would not otherwise be entitled, including but
not limited to the Separation Benefits, you hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, investors and assigns (collectively,
the “Released Parties”) of and from any and all claims, liabilities and
obligations, both known and known, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date you
sign this Agreement (collectively, the “Released Claims”).
 
 
 

 
 
(b)            Scope of Release. The Released Claims include, but are not
limited to: (i) all claims arising out of or in any way related to your
employment with the Company, or the termination of your employment: (ii) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company: (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, wrongful
termination, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act (“ADEA”), the
federal Family and Medical Leave Act (as amended) (“FMLA”), the Illinois Human
Rights Act, the Illinois Wage Payment and Collection Act, the Illinois Equal Pay
Act, the Illinois Minimum Wage Law, the California Family Rights Act (“CFRA”),
the California Labor Code (as amended), the California Unruh Act, and the
California Fair Employment and Housing Act (as amended).
 
(c)            Excluded Claims. Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law, including but not
limited to the indemnification agreement dated as of December 13, 2016, by and
between you and the Company, which remains in full force and effect subject to
the terms and conditions set forth therein; (ii) any rights or claims which are
not waivable as a matter of law; (iii) any claims for breach of this Agreement;
and (iv) any rights or claims to coverage under insurance policies maintained by
the Company for directors, executives, and/or officers. In addition, although
nothing herein prevents you from filing a claim or charge with, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Department of Labor, or any
other local, state, or federal agency, you hereby waive your right to receive
any monetary or other benefits in connection with any such claim, charge or
proceeding; provided however, that this Agreement does not limit your right to
receive an award for information provided to the Securities and Exchange
Commission. You represent and warrant that, other than the Excluded Claims, you
are not aware of any claims you have or might have against any of the Released
Parties that are not included in the Released Claims.
 

(d)            Acknowledgements. You acknowledge that (i) the consideration
given to you in exchange for the waiver and release in this Agreement is in
addition to anything of value to which you were already entitled; (ii) that you
have been paid for all time worked, have received all the leave, leaves of
absence and leave benefits and protections for which you are eligible, and have
not suffered any on-the-job injury for which you have not already filed a claim;
(iii) you have been given sufficient time  to consider this Agreement and to
consult an attorney or advisor of your choosing; and (iv) you are knowingly and
voluntarily executing this Agreement waiving and releasing any claims you may
have as of the date you execute it.
 
 

 
 
10.           ADEA Waiver. You knowingly and voluntarily waive and release any
rights you may have under the ADEA (defined above). You also acknowledge that
the consideration given for your releases in this Agreement is in addition to
anything of value to which you were already entitled. You are advised by this
writing that: (a) your waiver and release do not apply to any claims that may
arise after you sign this Agreement; (b) you should consult with an attorney
prior to executing this Agreement; (c) you have twenty-one (21) days within
which to consider this Agreement (although you may choose to voluntarily execute
this Agreement earlier); (d) you have seven (7) days following the execution of
this Agreement to revoke this Agreement; and (e) this Agreement will not be
effective until the eighth day after you sign this Agreement, provided that you
have not earlier revoked this Agreement (the “Effective Date”). You will not be
entitled to receive any of the benefits specified by this Agreement unless and
until it becomes effective.
 
11.           Section 1542 Waiver. In giving the applicable releases set forth
herein, which include claims which may be unknown at present, you acknowledge
that you have read and understand Section 1542 of the Civil Code of the State of
California which reads as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
You expressly waive and relinquish all rights and benefits under this section
and any law or legal principle of similar effect in any jurisdiction with
respect to claims released hereby.
 
12.           No Admissions. The parties hereto hereby acknowledge that this is
a compromise settlement of various matters, and that the promised payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by either party to the other party or to any other
person whomsoever.
 
13.           Entire Agreement. This Agreement constitutes the complete, final
and exclusive embodiment of the entire Agreement between you and the Company
with regard to the subject matter hereof. It is entered into without reliance on
any promise or representation, written or oral, other than those expressly
contained herein. It may not be modified except in writing signed by you and the
Chief Executive Officer of the Company. Each party has carefully read this
Agreement, has been afforded the opportunity to be advised of its meaning and
consequences by his or its respective attorneys, and signed the same of his or
its free will.
 
14.           Successors and Assigns. This Agreement shall bind the heirs,
personal representatives, successors, assigns, executors, and administrators of
each party, and inure to the benefit of each party, its agents, directors,
officers, employees, servants, heirs, successors and assigns.
 
15.           Applicable Law. This Agreement shall be deemed to have been
entered into and shall be construed and enforced in accordance with the laws of
the State of California as applied to contracts made and to be performed
entirely within California.
 
16.           Severability. If a court or arbitrator of competent jurisdiction
determines that any term or provision of this Agreement is invalid or
unenforceable, in whole or in part, the remaining terms and provisions hereof
shall be unimpaired. Such court or arbitrator will have the authority to modify
or replace the invalid or unenforceable term or provision with a valid and
enforceable term or provision that most accurately represents the parties’
intention with respect to the invalid or unenforceable term or provision.
 
 
 

 
 
17.           Indemnification. You will indemnify and save harmless the Company
from any loss incurred directly or indirectly by reason of the falsity or
inaccuracy of any representation made by you herein. The Company will indemnify
and save harmless you from any loss incurred directly or indirectly by reason of
the falsity or inaccuracy of any representation made by it herein.
 
18.           Authorization. You and the Company warrant and represent that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein
and, further, that each of them are fully entitled and duly authorized to give
their complete and final general release and discharge.
 
19.           Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, all of which together shall
constitute one and the same instrument.
 
20.           Section Headings. The section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
21.           Photocopies. A photocopy of this executed Agreement shall be as
valid, binding, and effective as the original Agreement.
 
22.           Deadline. This offer shall remain open to you until 5:00 p.m.
Pacific Standard Time on the twenty-first day following the delivery of this
Agreement to you (the “Expiration Date”). If you have not signed and returned
this Agreement to me by the Expiration Date, this offer will automatically lapse
and be null and void.
 
Please confirm your assent to the foregoing terms and conditions of our
Agreement by signing below and returning the signed Agreement to me.
 
 
 
 
Rest of Page Intentionally Left Blank
 
 

 
 
Sincerely,
 
 
 
Chromadex Corporation
 
 
 
 
 
 
By:  
/s/ Frank L. Jaksch, Jr.
 
 
 
Frank L. Jaksch, Jr.
 
 
 
Chief Executive Officer
 


 
Having read and reviewed the foregoing, I hereby agree to and accept the terms
and conditions of this Agreement as stated above.
 
/s/ Thomas C. Varvaro
 
12/15/2017
Thomas C. Varvaro
 
Date

 

 

 
 
 
Exhibit A
 
 
 
CLOSING RELEASE AND WAIVER OF CLAIMS
 
DO NOT SIGN PRIOR TO THE SEPARATION DATE
 
TO BE SIGNED AND RETURNED ON THE SEPARATION DATE OR WITHIN 21 DAYS THEREAFTER
 
 
 
 
 
 

 

 
CLOSING RELEASE AND WAIVER OF CLAIMS
 
TO BE SIGNED ON OR WITHIN 21 DAYS FOLLOWING THE SEPARATION DATE
 
In consideration of the payments and other benefits set forth in the Transition
& Separation Agreement (the “Agreement”), to which this form is attached, I,
Thomas C. Varvaro, hereby furnish ChromaDex Corporation and its subsidiaries,
including Chromadex, Inc. (collectively, the “Company”), with the following
release and waiver of claims (“Closing Release”).
 
General Release. In exchange for the consideration provided to me under the
Agreement to which I would not otherwise be entitled, including but not limited
to the Separation Benefits, I hereby generally and completely release the
Company and its current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, investors and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and known, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date I sign this
Agreement (collectively, the “Released Claims”).
 
Scope of Release. The Released Claims include, but are not limited to: (i) all
claims arising out of or in any way related to my employment with the Company,
or the termination of my employment: (ii) all claims related to my compensation
or benefits from the Company, including salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company: (iii) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (iv) all tort claims, including claims for fraud,
defamation, emotional distress, wrongful termination, and discharge in violation
of public policy; and (v) all federal, state, and local statutory claims,
including claims for discrimination, harassment, retaliation, attorneys’ fees,
or other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act (“ADEA”), the federal Family and Medical Leave Act (as amended)
(“FMLA”), the Illinois Human Rights Act, the Illinois Wage Payment and
Collection Act, the Illinois Equal Pay Act, the Illinois Minimum Wage Law, the
California Family Rights Act (“CFRA”), the California Labor Code (as amended),
the California Unruh Act, and the California Fair Employment and Housing Act (as
amended).
 
Excluded Claims. Notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law, including but not limited to
the indemnification agreement by and between me and the Company, dated December
13, 2016, which remains in full force and effect subject to the terms and
conditions set forth therein; (ii) any rights or claims which are not waivable
as a matter of law; (iii) any claims for breach of this Agreement; and (iv) any
rights or claims to coverage under insurance policies maintained by the Company
for directors, executives, and/or officers. In addition, although nothing herein
prevents me from filing a claim or charge with, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Department of Labor, or any
other local, state, or federal agency, I hereby waive my right to receive any
monetary or other benefits in connection with any such claim, charge or
proceeding; provided however, that this Agreement does not limit my right to
receive an award for information provided to the Securities and Exchange
Commission. I represent and warrant that, other than the Excluded Claims, I am
not aware of any claims I have or might have against any of the Released Parties
that are not included in the Released Claims.
 
 

 
 
Acknowledgements. I acknowledge that (i) the consideration given to me in
exchange for the waiver and release in this Closing Release is in addition to
anything of value to which I was already entitled; (ii) that I have been paid
for all time worked, have received all the leave, leaves of absence and leave
benefits and protections for which I am eligible, and have not suffered any
on-the-job injury for which I have not already filed a claim; (iii) I have been
given sufficient time  to consider this Closing Release and to consult an
attorney or advisor of my choosing; and (iv) I am knowingly and voluntarily
executing this Closing Release waiving and releasing any claims I may have as of
the date I execute it.
 
ADEA Waiver. I knowingly and voluntarily waive and release any rights I may have
under the ADEA (defined above). I acknowledge that the consideration given for
my releases in this Closing Release is in addition to anything of value to which
I was already entitled. I am advised by this writing that: (a) my waiver and
release do not apply to any claims that may arise after I sign this Closing
Release; (b) I should consult with an attorney prior to executing this Closing
Release (and I have done so); (c) I have twenty-one (21) days within which to
consider this Closing Release (although I may choose to voluntarily execute this
Closing Release earlier); (d) I have seven (7) days following the execution of
this Closing Release to revoke this Closing Release; and (e) this Closing
Release will not be effective until the eighth day after I sign this Closing
Release, provided I have not earlier revoked this Closing Release (the
“Effective Date”). I will not be entitled to receive any of the benefits
specified by this Closing Release unless and until it becomes effective.
 
Section 1542 Waiver. In giving the applicable releases set forth herein, which
include claims which may be unknown at present, I acknowledge that I have read
and understand Section 1542 of the Civil Code of the State of California which
reads as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
I expressly waive and relinquish all rights and benefits under this section and
any law or legal principle of similar effect in any jurisdiction with respect to
claims released hereby.
 
I acknowledge my continuing obligations under Section 6 of the Agreement. I
understand that among other things, I must not use or disclose any confidential
or proprietary information of the Company and I must immediately return all
Company property and documents (including all embodiments of proprietary
information) and all copies thereof in my possession or control.
 
 
 

 
 
This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.
 
 
Date: ____________

By: ___________________________________
       Thomas C. Varvaro
 
 
 
 
 
 
 


 